     CASE 0:19-cv-00196-JNE-ECW Document 22 Filed 04/01/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


GAYLE HYDE, Individually and                  Case No.: 0:19-cv-00196-JNE-ECW
On Behalf of All Others Similarly
Situated,                                     CLASS ACTION

              Plaintiff,                      NOTICE OF VOLUNTARY
                                              DISMISSAL OF ACTION
                                              WITHOUT PREJUDICE
                       v.                     PURSUANT TO FED. R. CIV. P.
                                              41(a)(1)(A)(i)

QUICKEN LOANS INC.,
             Defendant.



      TO    THIS       COURT     AND     TO    ALL     PARTIES      AND     THEIR
RESPECTIVE ATTORNEYS OF RECORD:
      PLEASE TAKE NOTICE that plaintiff Gayle Hyde voluntarily dismisses the
above-captioned action in its entirety without prejudice, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(i).

Dated: April 1, 2019                          Respectfully submitted,

                                              KAZEROUNI LAW GROUP, APC
                                              By:   s/ ABBAS KAZEROUNI ____
                                                    Abbas Kazerounian, Esq.
                                                    ak@kazlg.com
                                                    245 Fischer Avenue, Suite D1
                                                    Costs Mesa, California 92626
                                                    Telephone: (800) 400-6808
                                                    Facsimile: (800) 520-5523
                                                    Pro Hac Vice Attorney for
                                                    Plaintiff
